Citation Nr: 1023287	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a brain 
hemorrhage.  


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
December 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO denied entitlement to 
service connection for brain hemorrhage.

In March 2008, the Board remanded the matter back to the RO 
for further development and adjudicative action.


FINDING OF FACT

The competent medical evidence of record establishes that the 
Veteran's brain hemorrhage was at least as likely as not 
caused by or the result of in-service headaches.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a brain hemorrhage have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of  service connection for residuals of a brain 
hemorrhage constitutes a complete grant of the benefits 
sought on appeal with respect to that issue.  As such, any 
defect with regard to VA's duty to notify and assist the 
Veteran with the development of his claim is harmless error, 
and no further discussion of VA's duty to notify and assist 
is necessary.

The Veteran seeks service connection for a brain hemorrhage.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as brain 
hemorrhage to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service treatment records (STRs) do not show, nor does 
the Veteran contend, that a brain hemorrhage occurred during 
service.  Rather, the Veteran maintains that he developed 
headaches during service, which was the onset of the 
disability which ultimately led to the brain hemorrhage after 
service.  In other words, the Veteran contends that the 
disability from which the brain hemorrhage ultimately 
resulted included symptoms of headaches and dizziness which 
began during service.  

A review of the STRs reveals that the Veteran complained on 
two specific occasions of headaches.  Once in October 1984 
and once in March 1991.  A September 1995 eye treatment 
report noted a history of headaches with light sensitivity.

The Veteran stated that he was treated in service with Midrin 
(a medication used to treat migraines), and that he did not 
seek treatment for every headache that he suffered.  Although 
the STRs do not specifically show that the Veteran was 
prescribed Midrin for his headaches, there is no reason to 
doubt the Veteran's credibility in this regard.  

Moreover, the Veteran submitted an unrelated private 
treatment record showing treatment for ankle pain from March 
2003, within the first post-service year, that noted a 
history of chronic headaches that were treated while in the 
military.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy, and in this case, receiving a 
migraine medication for his headaches.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions. See Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998). Thus, while the Veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Thus, while the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as headaches, 
the Veteran is not competent to provide evidence as to more 
complex medical questions, such as whether the headaches in 
service were the precursor to the brain hemorrhage that 
occurred shortly after service.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

As such, a medical opinion was obtained.  In an October 2009 
VA examination report, it was noted that the Veteran had a 
history of headaches "on the right side of his head" in the 
military.  He was discharged in 2002, and suffered a cerebral 
hemorrhage in 2004.  A CT scan impression was status post 
right sided craniotomy with encephalomalacia in the right 
temporal lobe extending to the temporal parietal junction, 
with a question of seizure activity?  No hemorrhage was noted 
at that time.  The diagnosis was cerebral hemorrhage 2004; 
status post cerebral emobolectomy 2004; and, post 
thrombectomy seizure disorder.  The examiner noted a review 
of the claims file and the STRs noting headache complaints in 
service.  The examiner also noted that the Veteran was 
treated in service for headaches with Motrin and Midrin.  
Thus, the examiner opined, the Veteran's brain hemorrhage, or 
any residual thereof, is at least as likely as not caused by 
or a result of the Veteran's complaints of headaches while in 
the military.  

In a March 2010 addendum, the examiner noted that the Veteran 
had "more than a couple of headaches in the military."  
According to the Veteran, he had many headaches while in the 
service, but he did not go see the doctor every time he had a 
headache.  The examiner also noted that it was possible that 
the Veteran suffered from an underlying cryptogenic lesion.  
Thus, giving the Veteran the benefit of the doubt, the 
examiner opined that the Veteran's brain hemorrhage, or any 
residual thereof, is at least as likely as not caused by or a 
result of the Veteran's complaints of headaches while in the 
military.  

Also of record is an April 2005 memorandum from a private 
doctor who indicated that the Veteran first presented in 
August 2004 with a hematoma in his right temporal lobe.  
Ultimately, this required resection, and, according to the 
doctor, the Veteran had done well since that time.  The 
workup for that, which included MRI and angiogram failed to 
show the presence of a vascular malformation or cavernous 
malformation, which likely underlay this hemorrhage.  
Nevertheless, the doctor indicated, it was possible or even 
probable that there was an underlying cryptogenic lesion 
before he presented with the hemorrhage.  The doctor was 
unable, however, to opine as to when that arose.  

The above memorandum is not in contrast to the VA opinion(s) 
of record, it simply states that no opinion is provided, one 
way or the other.  Thus, the totality of the evidence in this 
case weighs in favor of the Veteran's claim.  

The Veteran's private doctor indicated that there was 
possibly an underlying cryptogenic lesion present prior to 
the actual cerebral hemorrhage in 2004, although he could not 
opine as to when this arose.  The Veteran reported an onset 
of headaches during service, and there is supporting evidence 
to show that he did, in fact, develop a chronic headache 
disability during service.  The VA examiner opined that the 
Veteran's in-service headache condition was as likely as not 
related to the post-service cerebral hemorrhage.  Moreover, 
there is no reason to doubt the Veteran's credibility and 
there is no evidence that contradicts the examiner's opinion.  

In light of the foregoing, all doubt is resolved in the 
Veteran's favor, and service connection is warranted.  


ORDER

Service connection for residuals of a brain hemorrhage is 
granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


